Title: From George Washington to Maria I, 20 February 1797
From: Washington, George
To: Maria I


                        
                            Great and Good FriendPhiladelphia 20 February 1797
                            
                        
                        It being found expedient that David Humphreys Minister Resident for the United
                            States of America near your Majesty, should enter on another Mission, he is instructed to
                            take leave of your Majesty and to express to you, in terms unreserved, our friendship, and
                            our desire to preserve and strengthen the harmony and confidence which so happily
                                subsist between your Majesty and the United States. Knowing his
                            fidelity and discretion we assure ourselves that he will perform this duty in a manner
                            corresponding with the sincerity of our professions, and the respect we bear you. And we
                            pray God, to have your Majesty in his holy keeping.Written at Philadelphia the Twentieth day of February 1797. Your good friend
                        
                            Go: Washington
                            
                    